Case 2:20-cv-08708-DMG-PD Document 19 Filed 11/13/20 Page 1 of 11 Page ID #:395



     Milord A. Keshishian, SBN 197835
1    milord@milordlaw.com
     Stephanie V. Trice, SBN 324944
2    stephanie@milordlaw.com
3
     Kelsey M. Schultz, SBN 328159
     kelsey@milordlaw.com
4    MILORD & ASSOCIATES, P.C.
     10517 West Pico Boulevard
5    Los Angeles, California 90064
     Tel: (310) 226-7878
6    Fax: (310) 226-7879
     Attorneys for Plaintiff
7    POCKETBOOK INT’L SA
8
                          UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10
11   POCKETBOOK INT’L SA;          ) Case No.: 2:20-cv-8708 DMG (PDx)
12                                 )
                Plaintiff,         ) POCKETBOOK INT’L SA’S
13                                 ) OPPOSITION TO DEFENDANTS’
14              vs.                ) MOTION TO DISMISS PURSUANT
                                   ) TO FED. R. CIV. P. 12(b)(6)
15
     DOMAIN ADMIN/SITETOOLS, INC.; )
16   and PHILIP ANCEVSKI aka FILIP )
17   ANCEVSKI;                     )
                                   )
18                                 )
19              Defendants.        )
                                   )
20
21
22
23
24
25
26
27
28



                                              -0-
               POCKETBOOK INT’L SA’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
Case 2:20-cv-08708-DMG-PD Document 19 Filed 11/13/20 Page 2 of 11 Page ID #:396




1    I.    Introduction
2          Defendant SiteTools’ motion should be stricken because it has been a suspended
3    corporation since at least 2017 and without standing to participate in either this motion or
4    the Uniform Domain-Name Dispute-Resolution Proceeding (“UDRP”) proceeding.
5    Request For Judicial Notice ** (“RFJN”).
6          Defendants’ Motion fails to cite a single controlling case dismissing a Section
7    1125(d) cybersquatting claim based on res judicata stemming from a Uniform Domain-
8    Name Dispute-Resolution Proceeding (“UDRP”) decision. No such authority exists
9    because the UDRP itself provides that its panel’s ruling may be litigated in federal court,
10   de novo. See UDRP ¶ 4(k). Numerous courts have also denied similar baseless
11   arguments as those presented here. Sallen v. Corinthians Licenciamentos LTDA, 273
12   F.3d 14, 26–27 (1st Cir. 2001) (“UDRP explicitly contemplates independent [de novo]
13   review in national courts” of UDRP panel decisions); Loblaw Companies Ltd. v. Azimi,
14   No. C 00 3591 WHO, 2001 WL 36028016, at *4 (N.D. Cal. Oct. 17, 2001) (“As the
15   UDRP expressly permits the Court to independently resolve the parties’ disputes, the
16   Court finds that it may conduct a de novo review of the issues, without further
17   consideration of the arbitrator’s decision.”).
18         Because a party to a UDRP proceeding may seek de novo review in federal court,
19   as Pocketbook has done here, Defendants’ lengthy analysis of collateral estoppel and
20   issue preclusion elements are meritless. Thus, Defendants’ motion to dismiss must be
21   summarily denied.
22
23   II.   Statement of Facts
24         Pocketbook Int’l SA (“Pocketbook”) is a well-known and recognized leader in the
25   field of e-readers, and was established as early as 2008. Pocketbook offers e-reader
26   devices, variety of reading software applications, and cloud-based services that allow
27   users to maintain and manage their e-libraries, synchronize e-books and bookmark their
28   reading materials across all of their devices. The Pocketbook application has been


                                                  -1-
                 POCKETBOOK INT’L SA’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
Case 2:20-cv-08708-DMG-PD Document 19 Filed 11/13/20 Page 3 of 11 Page ID #:397




1    installed almost four million times on the Google Play market and has been installed in
2    excess of two hundred twenty thousand times on the iOS market. Pocketbook owns all
3    rights, title and interest in U.S. Trademark Registrations Nos. 3,675,976 and 4,820,128,
4    which are design trademarks with the word element “pocketbook” for Pocketbook’s
5    products and services, including, in part, portable and handheld digital electronic devices
6    and downloadable computer programs for transmitting, sharing, receiving, downloading,
7    displaying and transferring content.
8           Long after Pocketbook’s trademark rights were established, Defendants –
9    notorious cybersquatters – acquired the pocketbook.com domain name in bad faith and
10   tried to sell it to Pocketbook for an exorbitant sum. Defendants are experienced
11   cybersquatters who also file trademark applications for the domain name to cloak
12   themselves with an air of legitimacy. Defendants’ cybersquatting misconduct is detailed
13   in paragraphs 21 to 33 and 50 to 53 of the Complaint. ECF No. 1. In August 2019,
14   Pocketbook filed a UDRP complaint with the FORUM and the three-member panel
15   returned an incorrect decision allowing Defendants to maintain the illicitly obtained
16   domain name. As provided under paragraph 4(k) of the UDRP, Pocketbook filed this
17   lawsuit to seek de novo review of the decision, besides trademark infringement and unfair
18   competition claims. Thus, because the panel’s decision is tentative and does not
19   constitute a final appealable decision, it does not provide preclusive effect and
20   Defendants’ motion to dismiss should be denied.
21
22   III.   Rule 12(b)(6) Motion to Dismiss Standard
23          Rule 12(b)(6) motions are viewed with disfavor. Broam v. Bogan, 320 F3d 1023,
24   1028 (9th Cir. 2003). “[W]hen ruling on a defendant’s motion to dismiss, a judge must
25   accept as true all of the factual allegations contained in the complaint.” Erickson v.
26   Pardus, 551 U.S. 89, 94, (2007). Further, the court must draw all reasonable inferences
27   from those allegations including construing the complaint in the light most favorable to
28   the plaintiff. Guerrero v. Gates, 442 F.3d 697, 703 (9th Cir. 2006). But the court is “not


                                                  -2-
                 POCKETBOOK INT’L SA’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
Case 2:20-cv-08708-DMG-PD Document 19 Filed 11/13/20 Page 4 of 11 Page ID #:398




1    bound to accept as true a legal conclusion couched as a factual allegation.” Ashcroft v.
2    Iqbal, 556 U.S. 662, 678 (2009). “Nor does a complaint suffice if it tenders naked
3    assertion[s] devoid of further factual enhancement.” Id. (alteration in original; citation
4    omitted).
5          A complaint must “state a claim to relief that is plausible on its face.” Bell Atl.
6    Corp. v. Twombly, 550 U.S. 544, 570 (2007). Thus, the complaint must plead “factual
7    content that allows the court to draw the reasonable inference that the defendant is liable
8    for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The plausibility standard is not
9    akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a
10   defendant has acted unlawfully.” Id. “Determining whether a complaint states a
11   plausible claim for relief” is a “context-specific task that requires the reviewing court to
12   draw on its judicial experience and common sense.” Id. at 679.
13
14   IV.   Legal Argument
15         A.     SiteTools is a Suspended Corporation and Barred from Pursuing this
16                Motion to Dismiss
17         SiteTools remains a suspended corporation and cannot appear in this Court. Under
18   Federal Rule of Civil Procedure 17(b)(2), the “[c]apacity to sue or be sued is determined”
19   for corporations “by the law under which [the corporation] was organized.” Fed.R.Civ.P.
20   17(b)(2). Because SiteTools is a California corporation, a suspended California
21   corporation may not participate in any litigation activities. Palm Valley Homeowners
22   Assn., Inc. v. Design MTC, 85 Cal. App. 4th 553 (App. 4th Dist. 2000). Even filing a
23   demurrer is “an unauthorized act by a suspended corporation” and subject to strike. Grell
24   v. Laci Le Beau Corp., 73 Cal. App. 4th 1300, 1306 (App. 1st Dist. 1999). Similarly, in
25   federal court, a suspended corporation may not pursue a motion to dismiss and it should
26   be stricken. Semi-Materials Co. v. SunPods, Inc., No. 11-CV-06719-LHK, 2012 WL
27   3962487, at *3 (N.D. Cal. Sept. 10, 2012). Thus, SiteTool’s motion to dismiss should be
28   stricken, or at the very least, SiteTool stricken from participating in the motion.


                                                  -3-
                 POCKETBOOK INT’L SA’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
Case 2:20-cv-08708-DMG-PD Document 19 Filed 11/13/20 Page 5 of 11 Page ID #:399




1    Defendant Ancevski was not a party to the UDRP proceeding, and would lack standing to
2    bring the motion to dismiss either, and the motion should be denied.
3
4                 1.     UDRP Arbitration Agreement is Voidable Based on SiteTools’
5                        Corporate Suspension
6          SiteTools was also a suspended corporation during the UDRP proceeding, but
7    falsely asserted that it was “temporarily suspended, pending consideration of documents
8    which have been filed with the appropriate California authority,” as adopted in the UDRP
9    Decision. ECF No. 15-1. Pocketbook relied on SiteTools assertion in agreeing to the
10   UDRP proceedings, but SiteTools’ continued and current suspended status renders the
11   agreement to arbitrate voidable, which Pocketbook seeks here. Performance Plastering
12   v. Richmond Am. Homes of Cal., Inc., 153 Cal. App. 4th 659, 669 (App. 3rd Dist. 2007)
13   (“A contract entered into by a suspended corporation is … voidable by the other party.”).
14   SiteTools’ attempt to establish good corporate standing and cure its suspension would be
15   of no moment because “the fact of reinstatement does not deprive the other party of the
16   right to avoid the contract.” Schwartz v. Magyar House, Inc., 168 Cal. App. 2d 182, 190
17   (App. 2nd Dist. 1959). Because the agreement to arbitrate is voidable, the UDRP panel’s
18   decision is also void.
19
20                2.     The Court Determines SiteTools Improper Participation in the
21                       UDRP Proceeding Because the UDRP Panel has no Jurisdiction
22         Although the UDRP Decision acknowledges Pocketbook’s argument that
23   SiteTools is a suspended corporation and could not participate in the proceeding, also
24   reciting SiteTools assertion that it was curing the suspension, the Decision did not
25   address the legality of the argument because it has no jurisdiction to do so. Another
26   UDRP panel has held that it cannot address such legal issues, which are reserved for the
27   courts:
28



                                                 -4-
                 POCKETBOOK INT’L SA’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
Case 2:20-cv-08708-DMG-PD Document 19 Filed 11/13/20 Page 6 of 11 Page ID #:400




1          Complainants corporate status is a question of California state law which the
           Panel is neither equipped nor willing to address. Issues which peculiarly
2          involve individual country and/or state laws are best reserved for
3          adjudication by a court of competent jurisdiction, and the parties are free to
           raise this issue in any subsequent litigation, as contemplated by Paragraph
4
           4(k) of the ICANN Policy.
5    Elec. v. Taos Mountain, Claim No. FA0008000095344, 2000 NAFDD LEXIS 3979, *10
6    (October 11, 2000). Aside from confirming the propriety of this Court’s de novo review
7    of the UDRP decision, it also surrenders to this Court’s exclusive jurisdiction to
8    determine SiteTools’ lack of standing to participate in the UDRP proceeding. Thus,
9    SiteTools’ continued refusal to cure its corporate suspension – as it falsely informed the
10   Panel – warrants this Court’s vacatur of the UDRP decision because of SiteTools’
11   suspended status barred participation, as it does here.
12
13         B.     UDRP Decisions Have No Preclusive Effect on ACPA Litigation
14         Any party to a UDRP decision – which is not a final judgment – may bring a new
15   court action under the Anticybersquatting Consumer Protection Act (“ACPA”). UDRP
16   ¶4(k), available at http://www.icann.org/en/dndr/udrp/policy.htm. A UDRP decision “is
17   no more than an agreed-upon administration that is not given any deference under the
18   ACPA.” Barcelona.com, 330 F.3d at 622. In fact, the UDRP process is recognized as
19   “‘adjudication-lite’ as a result of its streamlined nature and its loose rules regarding
20   applicable law,” which is why it “contemplates judicial intervention, which can occur
21   before, during, or after the UDRP’s dispute resolution process is invoked.” Id. at 624.
22   Thus, “a federal court’s interpretation of the ACPA supplants a WIPO panel’s
23   interpretation of the UDRP,” Sallen v. Corinthians Licenciamentos LTDA, 273 F.3d 14,
24   28 (1st Cir. 2001), because the “courts are not bound in any way by the outcome of
25   proceedings brought under the UDRP.” Loblaw Companies Ltd. v. Azimi, No. C 00 3591
26   WHO, 2001 WL 36028016, at *4 (N.D. Cal. Oct. 17, 2001); see also Retail Services v.
27   Freebies Publishing, 247 F. Supp. 2d 822, 828 (E.D. Va. 2003) (“Decisions made by
28   arbitration panels under the UDRP are not afforded deference by the district court”).


                                                   -5-
                 POCKETBOOK INT’L SA’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
Case 2:20-cv-08708-DMG-PD Document 19 Filed 11/13/20 Page 7 of 11 Page ID #:401




1    Other federal courts have deemed UDRP decisions inadmissible. See, e.g., Eurotech, Inc.
2    v. Cosmos European Travels Aktiengesellschaft, 213 F. Supp. 2d 612, 617 (E.D. Va.
3    2002).
4          Although there is no Ninth Circuit authority that UDRP decisions cannot ground
5    collateral estoppel in a later district court case, many sister circuits have held that
6    subsequent court action “is independent of, and involves neither appellate-like review of
7    nor deference to, the underlying [UDRP] proceeding.” Hawes v. Network Sols., Inc., 337
8    F.3d 377, 386 (4th Cir. 2003). District courts within the Ninth Circuit have followed the
9    sister circuits’ holding, finding that “authority from every other court to have addressed
10   this issue [of collateral estoppel] persuasive and conclude[ing] that the UDRP arbitration
11   decision is not entitled to deference in this case. The pending claims will be reviewed de
12   novo.” Stenzel v. Pifer, No. C06-49Z, 2006 WL 1419016, at *5 (W.D. Wash. May 22,
13   2006); AIRFX.com v. AirFX LLC, 2011 WL 5007919, at *2 (D. Ariz. 2011) (“federal
14   courts do not defer to UDRP decisions”).
15
16                1.     The Policy Behind the UDRP Provides De Novo Review
17         The World Intellectual Property Organization’s report provides that UDRP
18   administrative dispute resolution procedures “should not have (and cannot have) the
19   effect of binding precedent in national courts.” See The Management of Internet Names
20   and Addresses: Intellectual Property Issues: Final Report of the WIPO Internet Domain
21   Name Process, ¶ 150(v)
22   (https://www.wipo.int/amc/en/processes/process1/report/finalreport.html) (last accessed
23   November 12, 2020). The policy statement provides explicitly that parties should be able
24   to seek “de novo review of a dispute that has been the subject of the administrative
25   procedure.” Id. ¶ 150(iv). See Sallen, 273 F.3d at 26-27 (“The ability of the parties to a
26   UDRP proceeding to seek independent resolution of the issues was part of the
27   compromise codified in the UDRP.”) (emphasis added).
28         “Congress has defined in the ACPA what it means to lack a legitimate interest in a


                                                   -6-
                  POCKETBOOK INT’L SA’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
Case 2:20-cv-08708-DMG-PD Document 19 Filed 11/13/20 Page 8 of 11 Page ID #:402




1    domain name under U.S. law. For that reason, should a federal court declare that
2    [registrant] is in compliance with the ACPA, that declaration would undercut the
3    rationale of the WIPO panel decision.” Sallen, 273 F.3d at 28 (emphasis added). Indeed,
4    courts have articulated that an ACPA claim does not “requir[e] ... review of the UDRP
5    panel's application of the UDRP's cybersquatting standard, but instead trumps the panel's
6    finding of noncompliance” altogether. Storey v. Cello Holdings L.L.C., 347 F.3d 370,
7    382 (2d Cir. 2003).
8
9                 2.       Defendants’ Reliance on Noncontrolling Authority Should be
10                         Rejected
11         Abandoning this long list of precedent, Defendants rely on a single non-controlling
12   and unpublished Florida district court case for their issue preclusion argument, without
13   disclosing the defendant’s failure to oppose the summary judgment motion, rendering it
14   essentially a default judgment. In Fuccillo v. Silver, Fuccillo received a UDRP decision
15   transferring the billyfuccillo.com domain name from Silver. 2020 WL 5758001 (M.D.
16   Fla. Sept. 28, 2020). Afterwards, Fuccillo sued Silver in district court seeking monetary
17   damages only – not transfer of the domain name. The court denied Fuccillo’s first
18   motion for summary judgment and on the second motion for summary judgment
19   Defendant Silver – appearing pro se – failed to file an opposition. As a result, Fuccillo’s
20   statements of undisputed facts, which included the UDRP findings, were adopted by the
21   court. Id. at 3 (to the extent that Fuccillo’s “motion requests the Court to accept their
22   statement of facts as undisputed, the Court grants the motion as to any fact submitted by
23   Plaintiffs which is supported by evidence.”).
24         Even if the case were controlling and not incorrectly decided without an
25   opposition, it is inapposite to the wealth of authority holding a UDRP decision cannot
26   ground issue preclusion because it is subject to de novo court review. See also, e.g.,
27   Strong College Students Moving Inc. v. College Hunks Hauling Junk Franchising LLC,
28   2015 WL 12602438, at *8 (D. Ariz. 2015) (“this Court will give no deference to the


                                                  -7-
                 POCKETBOOK INT’L SA’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
Case 2:20-cv-08708-DMG-PD Document 19 Filed 11/13/20 Page 9 of 11 Page ID #:403




1    UDRP's decision and findings”); Dynamis, Inc. v. Dynamis.com, 780 F. Supp. 2d 465,
2    472 (E.D. Va. 2011) (“a UDRP Panel's conclusion is inadmissible hearsay that cannot be
3    considered in resolving [a] case”); Sabin v. Curt Mfg. Company, 2009 WL 10673588, at
4    *8 (D. Ariz. 2009) (“The NAF decision is not entitled to any deference with respect to
5    Sabin's claim for declaratory relief under the ACPA.”); Eurotech, Inc. v. Cosmos
6    European Travels Akt., 213 F. Supp. 2d 612, 617 n.10 (E.D. Va. 2002) (“[T]he result
7    reached in the WIPO proceeding is neither admissible, nor entitled to any deference, with
8    respect to the merits issues presented in this suit. Review here must be de novo and
9    independent of any WIPO panel conclusion.”).
10
11                3.     UDRP Decision is Not a Final Judgment and Cannot Form Basis
12                       for ACPA Issue Preclusion
13         The “general rule” for issue preclusion provides that a “determination [in a prior
14   case] is conclusive in a subsequent action between the parties” only “[w]hen an issue of
15   fact or law is actually litigated and determined by a valid and final judgment, and the
16   determination is essential to the judgment.” B&B Hardware, Inc. v. Hargis Indus., Inc.,
17   575 U.S. 138, 148 (2015) (concluding that TTAB proceedings with a final judgment can
18   have preclusive effect). Here, however, “[t]he [UDRP] decision has no collateral
19   estoppel or res judicata effect and is entitled to no deference from the district court”
20   because it is not a final judgment and either party may submit the decision to the district
21   court under UDRP ¶ 4(k). Maruti.Com v. Maruti Udyog Ltd., 447 F. Supp. 2d 494, 496
22   n. 10 (D. Md. 2006) (citing Barcelona.com, 330 F.3d at 626). Since the UDRP panel’s
23   decision is not binding, it is not a final adjudication with collateral estoppel effect. Parisi
24   v. Netlearning, Inc., 139 F. Supp. 2d 745, 752 (E.D. Va. 2001) (comparing the Federal
25   Arbitration Act’s ability to enter a final judgment and finding no similar authority in the
26   UDRP which “not only countenances parallel litigation; it mandates a judicial forum for
27   challenges to UDRP decisions.”).
28         Defendants cite only inapplicable and distinguishable TTAB decisions in support


                                                   -8-
                 POCKETBOOK INT’L SA’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
Case 2:20-cv-08708-DMG-PD Document 19 Filed 11/13/20 Page 10 of 11 Page ID #:404




 1   of their argument that issue preclusion should be imported from the UDRP decision.
 2   Motion at 7. After listing the four mandated prongs of the issue preclusion test, they then
 3   fail to meet many requirements thereof. Defendants cite Silberstein v. Fox Entm't Grp.,
 4   Inc., to show that the issue was actually litigated, however they cannot meet at least the
 5   first and fourth factors of “(1) whether the decision was not avowedly tentative” and “(4)
 6   whether the decision was subject to appeal.” 2016 WL 5380928, at *2 (C.D. Cal. Feb. 1,
 7   2016), aff'd, 732 F. App'x 517 (9th Cir. 2018). For the decision to be “not avowedly
 8   tentative,” “[t]he ultimate question is whether the ‘prior adjudication ...is determined to
 9   be sufficiently firm to be accorded conclusive effect.’” Crockwell v. Dart, No. 15-cv-
10   825, 2016 WL 6124446, at *2 (N.D. Ill. Oct. 20, 2016).
11         There can be no serious argument, based on the UDRP policy mandate that either
12   party can seek de novo court review because the UDRP decision is “avowedly tentative.”
13   UDRP ¶ 4(k); Weber–Stephen Prods. Co. v. Armitage Hardware & Bldg. Supply, Inc.,
14   2000 WL 562470, 2000 U.S. Dist LEXIS 6335 (N.D. Ill. May 3, 2000) (concluding that
15   the UDRP considers the possibility of parallel litigation in federal court, and that federal
16   courts are “not bound by the outcome of the administrative proceedings”). And because
17   there is no mechanism to appeal a UDRP decision, instead of seeking de novo court
18   review, Defendants fail to meet the fourth factor. Many circuit and district courts have
19   agreed that an arbitrator's decision under the UDRP are not binding on federal court
20   proceedings and can have no issue preclusion effect. E.g., Barcelona.com, 330 F.3d 617;
21   Dluhos v. Strasberg, 321 F.3d 365, 373-74 (3rd Cir. 2003) (citing Sallen, 273 F.3d at 26-
22   27 (1st Cir. 2001) (discussing “judicial outcome will override the UDRP one”). The
23   UDRP proceeding does not provide a full and fair opportunity to litigate the issues.
24   “Rather, the UDRP contemplates truncated proceedings. It ‘is fashioned as an ‘online’
25   procedure administered via the Internet, [ ] which does not permit discovery, the
26   presentation of live testimony (absent exceptional circumstances), or any remedy other
27   than the transfer or cancellation of the domain name in question.” Dluhos, 321 F.3d at
28



                                                  -9-
                 POCKETBOOK INT’L SA’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
Case 2:20-cv-08708-DMG-PD Document 19 Filed 11/13/20 Page 11 of 11 Page ID #:405




 1   371–72.
 2            Defendants cannot meet the necessary prongs of the issue preclusion test and their
 3   motion to dismiss Pocketbooks ACPA claim must be denied.
 4
 5   V.       Conclusion
 6            Defendants’ Motion to Dismiss should be denied because SiteTools is a
 7   suspended corporation and lacks standing to pursue this litigation and the UDRP
 8   proceeding. Further, many courts have held that UDRP decisions have no preclusive
 9   effect on ACPA litigation and Pocketbook is entitled to de novo review of its ACPA
10   claim.
11
12
     Dated: November 13, 2020                       MILORD & ASSOCIATES, P.C.
13
14                                                  /s/ Milord A. Keshishian
                                                    Milord A. Keshishian
15
                                                    Attorneys for Plaintiff
16                                                  POCKETBOOK INT’L SA
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -10-
                   POCKETBOOK INT’L SA’S OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
